 
 
Exhibit 10.1
 
 
 
Fourth Amendment to Letter Agreement
 
February 1, 2018
 
Jonathan Carroll
 
Lazarus Energy, LLC
Blue Dolphin Energy Company
 
Lazarus Energy Holdings, LLC
 
By Electronic Mail (JCarroll@lazarusenergy.com)
 
Re:
GEL Tex Marketing, LLC v. Lazarus Energy, LLC
 
Fourth Amendment to the Stipulation Regarding Confirmation and Enforcement of
Final Award Dated September 18, 2017
 
Dear Jonathan,
 
This is a fourth amendment (the “Fourth Amendment”) to the Stipulation Regarding
Confirmation and Enforcement of Final Award Dated September 18, 2017 (as
amended, the “Letter Agreement”). All capitalized terms used but not otherwise
defined in this Fourth Amendment shall have the meanings given to such terms in
the Letter Agreement.
 
Pursuant to the Letter Agreement, GEL Tex and the Lazarus Parties agreed to
continue the District Court hearing to confirm the Final Award in Cause No.
2016-28397 for no more than 90 days (the “Continuance Period”). Pursuant to the
Amendment to Letter Agreement dated November 1, 2017 (the “First Amendment”),
GEL Tex had the right to terminate the Letter Agreement on November 28, 2017.
Pursuant to the Second Amendment to Letter Agreement dated November 28, 2017
(the “Second Amendment’), GEL Tex had the right to terminate the Letter
Agreement on December 31, 2017. Pursuant to the Third Amendment to Letter
Agreement dated December 27, 2017, GEL Tex has the right to terminate the Letter
Agreement on February 1, 2018. In order to facilitate ongoing settlement
discussions, GEL Tex and the Lazarus Parties agree to extend the Continuance
Period further with certain conditions. Accordingly, GEL Tex and the Lazarus
Parties further amend the Letter Agreement and agree to the following:
 
●
The Continuance Period shall be extended to and including February 28, 2018.
 
●
Prior to February 1, 2018, in consideration of the extension to February 28,
2018, the Lazarus Parties shall pay $500,000.00 to GEL Tex, which will be
applied to reduce the balance of the Final Award.
 
●
In addition to permitting: (i) GEL Tex at any time to inspect the books and
records of the Lazarus Parties and all of their respective affiliates and (ii)
cooperating with Opportune LLP to review the business of each Lazarus Party and
their affiliates as well as Jonathan and Gina Carroll, the Lazarus Parties agree
that between February 1, 2018 and February 28, 2018, from time to time, upon
Opportune LLP’s request, the Lazarus Parties and their affiliates shall continue
to grant Opportune LLP access to examine the books and records of the Lazarus
Parties and all of their respective affiliates.
 
 

 
 
 
 
●
The Lazarus Parties shall not make any prepayments on any debts listed in
Attachment A to the Letter Agreement. Except as described below, the Lazarus
Parties and GEL Tex agree that the only debts the Lazarus Parties can pay before
the end of the Continuance Period are the debts payable in the ordinary course
of business as described in the Letter Agreement.
 
●
Between February 1, 2018 and February 28, 2018, the Lazarus Parties agree to
temporarily suspend the payments on the following debts/commercial agreements:
 
o
The Amended and Restated Guaranty Fee Agreement dated April 1, 2017 between LE
and Jonathan Carroll (Guaranty Fee Agreement ties to $25.0 Million Veritex USDA
Loan; amounts owed to Jonathan Carroll captured under ~$1.0 million BDCO-Carroll
Note); as described on page A-2 of Attachment A to the Letter Agreement;
 
o
The Amended and Restated Guaranty Fee Agreement dated April 1, 2017 between LRM
and Jonathan Carroll (Guaranty Fee Agreement ties to $10.0 Million Veritex USDA
Loan; amounts owed to Jonathan Carroll captured under ~$1.0 million BDCO-Carroll
Note) as described on page A-3 of Attachment A to the Letter Agreement; and
 
o
The Amended and Restated Guaranty Fee Agreement dated April 1, 2017 between LRM
and Jonathan Carroll (Guaranty Fee Agreement ties to $2.0 Million Sovereign
Loan; amounts owed to Jonathan Carroll captured under ~$1.0 million BDCO-Carroll
Note) as described on page A-3 of Attachment A to the Letter Agreement.
 
●
GEL Tex and the Lazarus Parties agree that this Fourth Amendment may be executed
in separate parts delivered by electronic means that, taken together, will be
deemed to be one instrument. GEL Tex and each Lazarus Party represent and
warrant that this Fourth Amendment has been approved and authorized by all
necessary action and the execution hereof does not violate any agreement to
which it is a party.
 
●
Except as set forth in this Fourth Amendment, the Letter Agreement, the First
Amendment, the Second Amendment, and the Third Amendment are unaffected and
shall continue in full force and effect in accordance with their terms. If there
is a conflict between the Fourth Amendment, the Third Amendment, the Second
Amendment, the First Amendment, and the Letter Agreement, the terms of this
Fourth Amendment will prevail.
 
[Signature Pages Follow]
 
 

 

 
 
If these terms accurately state the amendments to the Letter Agreement between
GEL Tex and the Lazarus Parties, please sign where indicated below and we will
file this Fourth Amendment with the 165th Judicial District Court.
 
Very truly yours,
 
Haynes & Boone LLP
 
 
 
 
 
 
 
 
/s/ KELLI S. NORFLEET
 
 
Kelli S. Norfleet
Attorney for GEL Tex Marketing, LLC
 
 
 
 
 
Agreed:
 
 
 
 
 
 
 
 
/s/ JONATHAN CARROLL
 
 
Jonathan Carroll, in his individual capacity
 
 
 
 
 
 
 
 
Lazarus Energy, LLC
Blue Dolphin Energy Company
Lazarus Energy Holdings, LLC
 
 
 
 
 
/s/ JONATHAN CARROLL
 
 
By: Jonathan Carroll
 
 
 
 
 
 
 
 
 
 
Stroock & Stroock & Lavan LLP
 
 
 
 
 
 
 
 
/s/ FRANK A. MEROLA
 
 
Frank A. Merola
Attorney for Lazarus Energy, LLC
 
 

 
 
 
 
 

 
